Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “The method”. The claim should recite “A method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Theurer et al (US 5,136,140).

Regarding claim 1, Theurer discloses, A device for welding a rail joint (12, The rail tensioning device of Fig 2 is used for welding two rail section ends together, See Column 2, Lines 15-25) of a track (rail track 4), comprising two rail clamping devices spaced from one another in a rail longitudinal direction (clamping members 17 are longitudinally spaced from each other. See Column 5, Lines 35-60) which are connected to one another via push rods (hydraulic drives 20 connect each of the clamping members 17. See Column 5, Lines 35-60)
 to press rail ends apart prior to welding (rail ends 23 and 24 are pressed apart via clamping members and hydraulic drives, then pivoted and moved back together for welding. Fig 6 shows the rail ends being moved apart and together), wherein at least one rail clamping device (17) is coupled to a transverse displacement device (each clamping member is coupled to a transverse beam for pivoting to align the rail sections flush with each other. See Column 5, Lines 35-60 and Column 7, Line 53 – Column 8, Line 25) for flush- aligning the rail ends after being pressed apart.

Regarding claim 2, Theurer discloses (see the detailed description of the description, figures 1-6) that the adjustment of the rail end can be carried out selectively (i.e. The lateral movement means comprise a second hydraulic cylinder for exerting the lateral movement force), also on the left side or on the right side, respectively, of the hydraulic cylinder 29 perpendicular to the longitudinal extension of the rail

Regarding claim 3, Fig 2 shows stops 35 which are attached to the transverse beam in order to limit pivoting of the clamping mechanisms 17. (See Column 7, Lines 3-15)

Regarding claim 4, Fig 4 shows a hydraulic cylinder 27 and “jib” assembly comprised of roller 39 for pivoting about veritical axes. (See Column 6, Lines 38-60)

Regarding claim 13, Theurer discloses a drawing rail device for longitudinally moving the rails of an already laid track, in particular, a welding machine 1 with a bridge machine frame 2 is disclosed (see Detailed Description, Figures 1-6), with a flash pair welder 9 connected to a telescopic lift arm 10 adjustable in length and height in between two walking mechanisms 3. Below the flash pair welder 9 is a set of drawing rails 12 (i.e. A device for welding rail joints of a track) connected to the machine frame 2 by a height adjustment drive 13. The drawing rail arrangement 12 for the longitudinal movement of the rail 4 contains two transverse beams 15 arranged at a distance from each other transverse to the machine, i.e. The longitudinal development of the rail. Each of these cross beams is provided with a clamping tong 17 constituting a clamping tong pay 16. The clamping tong 17 are each connected swingably to the cross beam 15 around an oscillation axis 18 running perpendicular to the rail plane. The two clamping tong 17 above in the figure, i.e. The rail clamping device, are shown in an open state, while the clamping ong 17 below is shown in a closed state. Each clamping tong 17, having an oscillatable clamping block 19 for resting on the rail waist, is pivoted at the end opposite to the oscillation axis 18 with two hydraulic drives 20 (i.e. Pressure bars, as can be seen in connection with figures 2-3, i.e. The device comprises two rail clamping devices interconnected by pressure bars, spaced apart from each other along the longitudinal direction of the rail). The beams 15 are connected at opposite sides to a set of rail centering devices 25. This rail centering device has hydraulic cylinders 27, 28 and 29 arranged symmetrically and parallel or upright with respect to a rail symmetry plane 26 running longitudinally along the rail, the hydraulic cylinders 28 and 29 being provided with a ram 30 for abutting against the rail ends 23, 24. All hydraulic cylinders 27 to 29 of the rail centring device 25 are fixed to a carrier plate 31 connected to the transverse beam 15 directly above the clamping block 19. The drawing rail arrangement works in such a way that the drawing rail arrangement 12 to the rail ends 23, 24 being welded is lowered upon activation of the drive arrangement 13 until two support members 34 connected to the cross beams 15 are placed on the rail head. At this point all four clamping tong 17 rest against the stop 35, in the open state. Next the bearing plate 43 is placed on top of sleeper 5 by bearing rollers 39 and then the two positioning drives 36 are activated to pull the two cross beams 15 a distance apart from each other. The closing movement of the clamping tong l 7 is achieved by the longitudinal movement of the two cross beams 15 until the four clamping blocks 19 lie against the rail waist. After releasing the rail fasteners within a distance of about 100 meters of the rail segment that needs to be pulled in, all four hydraulic drives 20 are activated simultaneously, and the pull rail process of narrowing the rail gap 44 begins. The drawing rail process continues until the distance between the two rail ends 23, 24 reaches the time necessary to start welding; in another embodiment of the pull rail arrangement 12 of the present invention shown in Fig. 6, the two clamping blocks 46, 4 7 on each clamping tong 45 are arranged such that they can selectively transmit a pulling force or transmit a pushing force. To generate the pushing force, it is simply necessary to swing the clamping tong 45 to the position indicated by the solid line so that the clamping block 46 opposite the rail centring device 25 is pressed against the rail waist (i.e. So that the rail ends are pressed apart before welding). As the rail ends 23, 24 held under tension are aligned with each other with two sets of rail centering devices 25. At this point, the hydraulic cylinders 27, 28 and 29 are selectively activated depending on the positions of the two rail ends 23, 24 until the two rail ends 23, 24 are on a common quasi-straight line. Lifting the two rail ends 23, 24 as desired can be achieved by activating the hydraulic cylinder 27 to press the two support rollers 39 against the support plate 43. The adjustment of the rail ends can also be carried out selectively by activating the hydraulic cylinders 29 on the left side or on the right side, perpendicular to the longitudinal extension of the rail (rail centering means disclose lateral movement means, i.e. At least one rail clamping device is coupled to the lateral movement means in order to align the rail ends after squeezing If one rail end is too high, the hydraulic cylinder 28 can be activated to lower. Once both rail ends 23, 24 are adjusted to the correct distance required for welding, the flash pair welder 9 can be lowered by means of the lift arm 10 onto the two rail ends 23, 24 between the two sets of hydraulic drives 20 and the two cross beams 15 of the pull rail arrangement 12. During welding, the hydraulic drive 20 is maintained in a loaded state to maintain tension stress. This is achieved by synchronizing the use of the hydraulic drive 20 with the corresponding longitudinally moving drive installed within the flash pair welder 9. By such co-operation of the flash pair welder 9 with the drawing rail arrangement 12 surrounding it, it is possible to securely weld together even rail ends with large rail gap or heavy rails. What has been described above discloses a method for welding a rail joint by means of the above described apparatus for welding a rail joint of a rail, when the rail ends overlap, one rail end is clamped in one rail clamping device and the other rail end is clamped in the other rail clamping device, the two rail ends are squeezed apart until the overlap disappears, the rail ends are aligned to each other by means of the lateral movement device and the rail ends are welded to each other.

Regarding claim 14, Theurer discloses the hydraulic drive 20 remains loaded to maintain tension stress during the welding process. The rail ends 23, 24 heated to the melting point are impacted with very high force against the pressed top heading, as required at the end of the welding process. This is achieved by synchronizing the use of the hydraulic drive 20 with the corresponding longitudinally moving drive installed within the flash butt welder 9 (i.e. Controlled movement of the rail ends towards each other during the burning butt welding process). (See Column 2, Lines 15-25, Column 7, Lines 53 – Column 8, Line 48)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al (US 5,136,140) in view of Theurer et al (US 4,399,753).

The teachings of Theurer ‘140 have been discussed above. Theurer ‘140 discloses (see the detailed description of the description, figures 1-6) that the adjustment of the rail end can be carried out selectively (i.e. The lateral movement means comprise a second hydraulic cylinder for exerting the lateral movement force), also on the left side or on the right side, respectively, of the hydraulic cylinder 29 perpendicular to the longitudinal extension of the rail. However, Theuer ‘140 fails to the second hydraulic cylinder inline with the transverse displacement device.

Theurer ‘753 discloses regarding claim 2, a transverse beam displacement device 115 having a second hydraulic cylinder 109 for moving the rail in a lateral direction. 

It would have been obvious to adapt Theurer ‘140 in view of Theurer ‘753 to provide the second hydraulic cylinder for moving the rail in a lateral direction, in relation to the direction of the rail. 


Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/17/2022